UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6420


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BYRON JOSEPH KNOX, a/k/a Bryon Joseph Knox, a/k/a Joe Knox,
a/k/a Fort Knox,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:98-cr-00192-RLV-1)


Submitted:    July 30, 2009                 Decided:   August 5, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Byron Joseph Knox, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Byron Joseph Knox appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      See United States v. Knox, No. 5:98-cr-

00192-RLV-1 (W.D.N.C. Mar. 3, 2009).        We deny Knox’s motion for

appointment of counsel.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    2